DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 8-26 are allowed.  
    
Claim 8 includes limitations directed towards 8) The hockey system of claim 1, wherein the second light source is activated when a voltage of the battery drops below a predetermined uncharged threshold value in order to indicate that the battery requires charging.  which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 13 includes limitations directed towards 13) The hockey system of claim 1, wherein the top assembly comprises a first unit and a second unit interconnected at a control box; the first unit including a first mounting bracket, a first light board, a first light board cover, and a first mounting cover; wherein the first light board cover is mountably affixed to the first light board, the first mounting bracket is mountably affixed to the first light board cover, the first mounting cover is mountably affixed to the first mounting bracket, such that the first light board and the first light board cover are positioned between the first mounting bracket and the first mounting cover; the second unit including a second mounting bracket, a second light board, a second light board cover, and a second mounting cover; wherein the second light board cover is mountably affixed to the second light board, the second mounting bracket is mountably affixed to the second light board cover, the second mounting cover is mountably affixed to the second mounting bracket, such that the second light board and the second light board cover are positioned between the second mounting bracket and the second mounting cover; the control box including a plate and a cover housing the microcontroller, a power supply, and a power switch operably coupled to the power supply.   which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 19 includes limitations directed towards 19) The hockey system of claim 1, wherein the left assembly comprises a third mounting bracket, a third light board, a third light board cover, and a third mounting cover; wherein the third light board cover is mountably affixed to the third light board, the third mounting bracket is mountably affixed to the third light board cover, the third mounting cover is mountably affixed to the third mounting bracket, such that the third light board and the third light board cover are positioned between the third mounting bracket and the third mounting cover.   which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 23 includes limitations directed towards 23) The hockey system of claim 1, wherein the right assembly comprises a fourth mounting bracket, a fourth light board, a fourth light board cover, and a fourth mounting cover; wherein the fourth light board cover is mountably affixed to the fourth light board, the fourth mounting bracket is mountably affixed to the fourth light board cover, the fourth mounting cover is mountably affixed to the fourth mounting bracket, such that the fourth light board and the fourth light board cover are positioned between the fourth mounting bracket and the fourth mounting cover.   which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
               
Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro (US 6252632 B1) in view of Booth (US 5615880 A) and Craig (US 5947846 A) and Vohl (EP 2085123 A1).   
               
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro (US 6252632 B1) in view of Booth (US 5615880 A) and Craig (US 5947846 A) and Mark (US 6126561 A) and Vohl (EP 2085123 A1).
               
Regarding claim 1, Cavallaro teaches 1) A hockey system, comprising: a hockey puck (Figures 1-3)(10) including an ingress proof housing having an interior volume (See 3:62-4:38) and (60) including a first light source (3:62-67), a second light source (3:62-67), a motion sensor (5:48-58), a battery (5:25-30), and an infrared transmitter (3:33-48); the hockey puck including a passive mode and an active mode, wherein the hockey puck rests in the passive mode when inactive and transitions to the active mode when activated by motion; (5:48-58)wherein the infrared transmitter is configured to emit an infrared signal when the hockey puck is in the active mode; (3:33-48).          
Craig does teach a goal detection system configured to be mounted onto a hockey goal, the goal detection system including a top assembly, a left assembly, and a right assembly; (Figures 1-3)wherein the top assembly is configured to be mounted onto the crossbar of a hockey goal, the left assembly is configured to be mounted onto the left goal post of the hockey goal, and the right assembly is configured to be mounted onto the right goal post of the hockey goal; (Figure 3 item 30 and 2:50-53)the top assembly comprising a microcontroller and a third light source, the top assem bly operably connected to the left assembly and the right assembly; (Figure 1-3)(34 which may be on the top crossbar.)the left assembly including a fourth light source and a first infrared sensor; (Figure 1)the right assembly including a fifth light source and a second infrared sensor; (Figure 2)
Vohl does teach wherein the first and second infrared sensors face the interior of the goal when the goal detection system is mounted onto the hockey goal, such that the infrared sensors form a sensing zone across a goal line of the hockey goal; See (Abstract, Figure 1).            
Booth does teach wherein the first infrared sensor and the second infrared sensor are configured to detect the infrared signal when crossing the sensing zone;  See 4:5-30.            
Booth does teach wherein detection of the infrared signal across the sensing zone activates the microcontroller, which in turn triggers activation of the third light source, the fourth light source, and the fifth light source.  See 4:5-30.            
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cavallaro with Booth provide a plurality of sensors secured to a goal ember with detecting means (See 4:7+). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cavallaro with Craig indicate to spectators when a goal has been scored in a hockey game (See 1:49+). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cavallaro with Vohl provide means for detecting entry speed and entry position of a game object in a goal frame (See Vohl Description starting…"The invention is therefore based on the object...").
               
Regarding claim 2, Mark teaches 2) The hockey system of claim 1, wherein the hockey puck housing includes a sidewall having a transparent window for enabling light emanating from the first light source and second light source to pass through the hockey puck housing such that a user may notice the light.   See Fig. 3 (3)(5)(6).        
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Cavallaro with Mark provide a transparent material with a suitable recess for insertion of a light source (2:5+).     
               
Regarding claim 3, Cavallaro teaches 3) The hockey puck system of claim 2, wherein the hockey puck housing is composed of vulcanized rubber.   See 6:45-63.        
               
Regarding claim 4, Cavallaro teaches 4) The hockey system of claim 1, wherein the motion sensor comprises a shock sensor configured to detect a shock signal value change in response to motion of the hockey puck.   See 5:48-58.        
               
Regarding claim 5, Cavallaro teaches 5) The hockey system of claim 4, wherein the active mode is activated when the shock sensor detects a shock signal value above a certain threshold value.   See 5:31-58.        
               
Regarding claim 6, Cavallaro teaches 6) The hockey system of claim 5, wherein in the active mode the first light source is illuminated and the infrared transmitter is activated.   See 5:31-58.        
               
Regarding claim 7, Cavallaro teaches 7) The hockey system of claim 6, wherein the hockey puck is configured to transition from active mode to passive mode when the shock sensor has not detected a shock signal value over the threshold value for a predetermined amount of time.   See 5:31-58.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711